                Case 1:21-cv-04666-MKV Document 15 Filed 08/05/21 Page 1 of 1

  DANIEL G. ASHBURN, ESQ.                                                ASHBURN LAW OFFICE LLC
  Admitted in Georgia and Israel                                           ATLANTA, GEORGIA • 404-939-1323


  August 4, 2021
                                                                               USDC SDNY
  VIA ECF                                                                      DOCUMENT
                                                                               ELECTRONICALLY FILED
  Hon. Mary Kay Vyskocil, U.S. District Judge                                  DOC #:
  United States Courthouse                                                     DATE FILED: 8/5/2021
  500 Pearl Street
  New York, New York 10007-1312

             Re:        Avrohom Manes, et al. v. Santander Consumer USA, Inc., et al.
                        SDNY No. 1:21-cv-04666-MKV

  Dear Judge Vyskocil,

         I represent Plaintiff Avrohom Manes in this case. I am writing to request a stay of thirty
  (30) days in the in above-referenced case. This case is currently pending before Your Honor in
  advance of the initial pre-trial conference.

          Unfortunately, undersigned counsel for Plaintiff has recently had to deal with a serious
  family illness. Just recently, the family illness has worsened and become unstable. Counsel for
  Plaintiff has consulted with his client and must respectfully request an emergency stay of thirty
  (30) days of this action to attend to his family. Counsel for Defendants have graciously
  consented to this request.

             Thank you for your consideration.
                                                            Sincerely,

                                                            s/Daniel G. Ashburn

                                                            Daniel G. Ashburn, Esq.

  Cc:        Counsel of Record (via ECF)




The Initial Pretrial Conference in this case, previously set for August 12,
2021, is adjourned to September 22, 2021 at 11:00AM. The deadlines in
the Court's previous Scheduling Order are extended consistent with this
adjournment.nt. SO ORDERED.

                            8/5/2021
